Citation Nr: 0906653	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for Parkinson's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1954 to January 1956.  This case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a March 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2005, the Board 
denied the Veteran's appeals seeking service connection for 
COPD, a heart disorder, and Parkinson's disease.  The Veteran 
appealed that decision to the Court.  In December 2006 the 
Court endorsed a Joint Motion for Remand by the parties 
(Joint Motion), vacated the Board's July 2005 decision, and 
remanded these matters for action consistent with the Joint 
Motion.  In September 2007, the Board remanded the case for 
further development consistent with the Joint Motion.  

The July 2005 Board decision was decided by a Veterans Law 
Judge who also conducted a videoconference hearing (a 
transcript of which is in the record) in the matters, and is 
no longer with the Board.  In February 2007 the Board sought 
clarification from the Veteran as to whether or not he 
desired a hearing before another Veterans Law Judge (who 
would then decide the case).  He did not respond, and it is 
assumed that he does not desire another hearing.  


FINDINGS OF FACT

1.  In the December 2006 Court-endorsed Joint Motion it was 
noted that evidence deemed critical by the parties (records 
of treatment for the disabilities at issue from 1972 to 1997) 
had not been sought; the Board was instructed to arrange for 
development for such evidence.
2.  The Board's September 2007 Remand instructed the RO to 
ask the Veteran to provide identifying information and 
waivers necessary for such development, and/or to submit 
private records himself, and then to secure the cited 
records; the RO implemented this instruction in a November 
2007 letter to the Veteran which sought the identifying 
information and waivers, as well as any medical records he 
had to submit.  

3.  The Veteran has not responded to the RO's November 2007 
request for identifying information and medical evidence (or 
waivers for VA to secure identified private records); the 
request was mailed to his address of record, and was not 
returned as undelivered.  


CONCLUSION OF LAW

By not responding within a year to VA requests for 
identifying information and medical evidence (or waivers for 
VA to secure such evidence on his behalf) sought in 
connection with his claims of service connection for COPD, a 
heart disorder, and Parkinson's disease, the Veteran has 
abandoned such claims.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the requirements therein appear to 
have been met.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as revised effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims in March 2003.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2002 
letter explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  While the 
Veteran did not receive timely notice regarding disability 
ratings or effective dates of awards (he received this notice 
in a November 2007 letter), he is not prejudiced by such 
notice timing defect (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision dismisses his appeal.  He has had more than ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred along the way.  Notably, the 
Joint Motion by the parties did not allege or cite any notice 
deficiency.  

The Veteran's service treatment records (STRs) are 
unavailable, and appear to have  been destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
such cases VA has a heightened duty to assist the Veteran in 
substantiating his claim, to include seeking alternate source 
medical information.  VA has obtained the pertinent available 
post-service treatment records that were identified and, as 
noted above, has asked him to submit or identify (and provide 
releases for VA to secure) records of additional (and 
earlier) postservice treatment he has mentioned.  As he has 
not responded to the RO's requests, the RO was unable to 
proceed further in development for the records sought.  Given 
the circumstances, VA's assistance obligations are met.    


B.	Factual Background, Legal Criteria, and Analysis

Governing regulation provides that where evidence requested 
in connection with an original claim is not furnished within 
1 year after the date of request, the claim will [emphasis 
added] be considered abandoned.  38 C.F.R. § 3.158(a).  

In the December 2006 Joint Motion that was endorsed by the 
Court, the parties found that the Veteran had indicated there 
were pertinent medical records (of treatment for the 
disabilities at issue from 1972 to 1997) outstanding, and 
directed the Board to arrange for development for such 
records.  The Board's September 2007 remand implemented these 
instructions by ordering the RO to "ask the [V]eteran to 
identify all VA facilities where he received treatment for 
the disabilities at issue form 1972 until August 2000 . . ." 
and to arrange for "exhaustive development for records of 
the identified treatment . . ." (emphasis in original).  In 
compliance with the Board's instructions, the RO (by letter 
in November 2007) asked the Veteran to submit any pertinent 
(examples were given) medical evidence he may have, identify 
all VA facilities where he received treatment for the 
disabilities at issue from 1972 until August 2000, and 
providing authorizations (forms were attached to the letter) 
for VA to secure records of any private treatment he 
identified.  He has not responded.  The letter was mailed to 
his address of record, and was not returned as undelivered.  

The governing regulation in the circumstances presented 
(38 C.F.R. § 3.158(a)) is clear and unequivocal, and mandates 
that the claims (and appeal) be considered abandoned.  
Consequently, the Board finds no recourse but to conclude 
that the Veteran has abandoned his appeal in the matters of 
service connection for COPD, a heart disorder, and 
Parkinson's disease.  See 38 C.F.R. § 3.158; Hyson v. Brown, 
5 Vet. App. 262 (1993).  The duty to assist is not a one-way 
street.  A Veteran cannot passively wait for assistance in 
those circumstances where his cooperation is needed for 
evidentiary development (see Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)), nor can he deliberately choose to ignore 
requests for critical pertinent information, as appears to be 
the case here.  

In light of the abandonment of the claims and appeal, there 
is no allegation of error of fact or law for appellate 
consideration in these matters.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  


ORDER

The appeal to establish service connection for COPD 
dismissed.  

The appeal to establish service connection for a heart 
disorder is dismissed.  

The appeal to establish service connection for Parkinson's 
disease is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


